DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed April 27, 2021. Claims 3-5 have been cancelled without prejudice.  Claims 1, 2, and 6-12 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 2, and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2 and 6-12, the closest prior art references, Oh et al. (US 2015/0364102 A1), Yee et al. (US 8,330,924 B2), and Asai et al. (US 2003/0142260 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “the plurality of first wires includes a gate line and an auxiliary capacitance line that is arranged in parallel to the gate line, the second wire and the third wire are respectively a first source line and a second source line, and the aperture includes a gate line aperture that is formed in an intersection portion of the gate line and the first source line and an auxiliary capacitance line aperture that is formed in an intersection portion of the auxiliary capacitance line and the first source line.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
May 7, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871